Citation Nr: 0946540	
Decision Date: 12/08/09    Archive Date: 12/18/09

DOCKET NO.  99-22 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to an effective date prior to September 24, 1997, 
for the grant of a total rating for compensation purposes 
based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from February 1968 to December 
1969, including combat service in Vietnam, and his 
decorations include the Purple Heart Medal.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from RO decisions in January and 
July 1999 which, in pertinent part, collectively granted 
entitlement to TDIU, effective from September 24, 1997.  The 
Board remanded the appeal for additional development in 
February 2001, March 2003, and August 2004.  

In August 2006, the Board denied entitlement to an effective 
date earlier than September 24, 1997 for the grant of TDIU, 
and the Veteran appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In a May 2009 
memorandum decision the Court vacated the August 2006 Board 
decision as to the claim for an earlier effective date for 
TDIU, and remanded the appeal for further adjudication.  


FINDINGS OF FACT

1.  An informal claim for TDIU was received by VA on 
September 24, 1997.  

2.  A TDIU was granted by the RO in January 1999, and was 
subsequently made effective from September 24, 1997, the date 
that the Veteran requested an application for TDIU from VA.  

3.  The evidence does not show that the Veteran was 
unemployable due to service-connected disabilities during the 
year prior to September 24, 1997, and there was no formal or 
informal application for a TDIU pending that was not 
adjudicated prior to his September 24, 1997, application.  


CONCLUSION OF LAW

An effective date earlier than September 24, 1997, for an 
award of a TDIU is not warranted.  38 U.S.C.A. §§ 5101(a), 
5107, 5110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.1(p)(r), 
3.155, 3.156, 3.157, 3.341, 3.400(o)(2), 4.16(a) (2009).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2009).  The notice must indicate 
that a disability rating and an effective date for the award 
of benefits will be assigned if there is a favorable 
disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

In this case, an informal claim for TDIU was received by VA 
in September 1997, prior to the enactment of VCAA, and he was 
not provided with appropriate notice concerning VA's duty to 
assist him in the development of his claim.  However, by 
letter, dated in July 2003, the Veteran was provided adequate 
notice in accordance with the duty to notify provisions of 
VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Although the July 2003 letter was not sent prior to initial 
adjudication of his claim, this was not prejudicial to him, 
since he was subsequently provided adequate notice, the claim 
was readjudicated, and a supplemental statement of the case 
(SSOC) was promulgated in March 2004.  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
recently held that a statement of the case or an SSOC can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

The Veteran's service treatment records and all VA medical 
records identified by him have been obtained and associated 
with the claims file.  Thus, the Board finds that the Veteran 
is not prejudiced by moving forward with a decision on his 
claim for an effective date earlier than September 24, 1997, 
for the grant of TDIU.  

Effective Dates - In General

The provisions governing the assignment of the effective date 
of an increased rating are set forth in 38 U.S.C.A. § 5110(a) 
and (b)(2), and 38 C.F.R. § 3.400(o).  A claim for a TDIU is 
a claim for an increased rating.  Dalton v. Nicholson, 21 
Vet. App. 23, 31-32 (2007); see also Hurd v. West, 13 Vet. 
App. 449, 451-52 (2000); Norris v. West, 12 Vet. App. 413, 
420 (1999).  

The general rule with respect to effective date of an award 
of increased compensation is that the effective date of award 
"shall not be earlier than the date of receipt of the 
application thereof."  38 U.S.C.A. § 5110(a).  This 
statutory provision is implemented by regulation that 
provides that the effective date for an award of increased 
compensation will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(o)(1).  

An exception to that rule regarding increased ratings 
applies, however, under circumstances where the evidence 
demonstrates that a factually ascertainable increase in 
disability occurred within the one-year period preceding the 
date of receipt of a claim for increased compensation.  If an 
increase in disability occurred within one-year prior to the 
claim, the increase is effective as of the date the increase 
was "factually ascertainable."  If the increase occurred 
more than one year prior to the claim, the increase is 
effective the date of claim.  If the increase occurred after 
the date of claim, the effective date is the date of 
increase.  38 U.S.C.A. 5110(b)(2); Dalton v. Nicholson, 21 
Vet. App. at 31-32; Harper v. Brown, 10 Vet. App. 125 (1997); 
38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).  

As to the terms "application" or "claim," the Board notes 
that once a formal claim for compensation has been allowed or 
a formal claim for compensation disallowed for the reason 
that the service-connected disability is not compensable in 
degree, a report of examination or hospitalization by VA or 
the uniformed services can be accepted as an informal claim 
for benefits.  The date of outpatient or hospital examination 
or date of admission to a VA or uniformed services hospital 
will be accepted as the date of receipt of a claim.  These 
provisions apply only when such reports relate to examination 
or treatment of a disability for which service connection has 
been previously established or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment, or hospital examination.  38 
C.F.R. §§ 3.157(b)(1), 3.155(a) (2009).  

38 C.F.R. § 3.155(c) provides that when a claim has been 
filed which meets the requirements of 38 C.F.R. § 3.151 or 38 
C.F.R. § 3.152, an informal request for increase or reopening 
will be accepted as a claim.  

VA regulations provide that a determination on a claim by the 
agency of original jurisdiction of which the claimant is 
properly notified is final if an appeal is not perfected 
within one year of the date that notice of the determination 
is mailed to the claimant.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2009).  

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a Notice of Disagreement.  While special wording 
is not required, the Notice of Disagreement must be in terms 
which can be reasonably construed as disagreement with that 
determination and a desire for appellate review.  38 C.F.R. 
§ 20.201 (2009).  

Factual Background

As noted above, the August 2006 Board decision that denied 
entitlement to an effective date earlier than September 24, 
1997, for the grant of TDIU was vacated and remanded to the 
Court in May 2009, on the grounds that the Board failed to 
consider whether statements received from the Veteran in 
August and September 1996 reasonably raised claims for an 
increased rating or entitlement to TDIU.  

Before addressing the merits of the issue on appeal, the 
Board believes that a discussion of the history of the 
Veteran's claims would be helpful.  In May 1980, the Board 
denied service connection for herniated disc syndrome.  In 
that decision, the Board found that the Veteran's low back 
and left shoulder symptoms were not shown in service and were 
not manifested until after an automobile accident in 1976.  
The only residuals of the shell fragment wound to the 
Veteran's back was a nonadherent, 1.5 by 3/8-inch scar in the 
dorsolumbar spine, involving MG XX.  

In July 1992, the Veteran sought entitlement to TDIU, 
asserting that his service-connected disabilities had 
worsened and that he was unable to work.  On an application 
for TDIU, dated in October 1992, the Veteran reported that he 
fell on ice while carrying mail, and that he had been on 
worker's compensation since December 1981.  

The Veteran also submitted a letter from a private doctor, 
dated in October 1992, who reported that the Veteran was 
permanently disabled due multiple skeletal abnormalities 
involving his left shoulder and low back.  A prior letter 
from the private doctor in February 1986, noted that he had 
been treating the Veteran for multiple problems including 
chronic cervicothoracic myofascitis, diffuse lumbosacral 
myofascitis with early arthritis, open medial collateral 
ligament sprain of the right knee and severe chronic 
depression.  The letter did not reference any treatment for 
the Veteran's service-connected disabilities.  

A comprehensive VA examination of the Veteran's service-
connected disabilities was completed in October 1992.  In 
April 1993, the RO denied entitlement to TDIU.  The RO noted 
that the Veteran's multiple shell fragment wounds and scars 
had remained essentially unchanged for many years, and that 
they were not shown to cause substantial functional 
impairment of any muscle or extremity.  The RO also found 
that the medical evidence showed that the Veteran was 
severely disabled and that he used a cane because of a lumbar 
disc condition with neurological symptoms, for which service 
connection had been previously denied.  

At the time of the April 1993 RO decision, the Veteran's 
service-connected disabilities included a shell fragment 
wound to the right buttock and right thigh, involving Muscle 
Group (MG) XVII (rated 20 percent disabling); shell fragment 
wound of the left leg (calf), involving MG XI (rated 20 
percent disabling); shell fragment wound to the right forearm 
(major) with right ulnar nerve involvement (rated 10 percent 
disabling); shell fragment wound of the upper right forearm 
(major), involving MG VIII, with retained foreign body (rated 
10 percent disabling); shell fragment wound of the back 
involving MG XX (rated 10 percent disabling); skin graft 
donor site, right thigh (rated 10 percent disabling); shell 
fragment scar on the right arm (major) (rated 10 percent 
disabling); shell fragment wound on the left thigh, involving 
MG XIII (0 percent); shell fragment wound scar of the right 
knee (0 percent); multiple shell fragment wound scars, right 
hand, with retained foreign body, right small finger (major) 
(0 percent).  The combined disability rating was 60 percent.  

In April 1993, the Veteran disagreed with the ratings 
assigned for his service-connected shell fragment wounds of 
the left calf, right forearm and back.  

In September 1995, the Board granted an increased rating to 
30 percent for the shell fragment wound to the left leg 
(calf), involving MG XI, and denied increased ratings for the 
shell fragment wounds of the right forearm and back.  In its 
decision, the Board referred issues it found to have been 
reasonably raised by the Veteran and his representative, 
including claims of service connection for a psychiatric 
disorder and an unspecified disability due to herbicide 
exposure.  

In November 1995 rating decision implementing the Board's 
September 1995 decision, the RO assigned a 30 percent 
evaluation to the Veteran's service-connected shell fragment 
wound to the left leg (calf), involving XI, effective from 
July 29, 1992.  This resulted in a combined disability rating 
of 70 percent.  

In a letter dated November 2, 1995, the Veteran was notified 
by the RO of the September 1995 Board decision.  

In a letter received in September 1996, the Veteran discussed 
his financial situation and legal obligations concerning his 
dependent son.  The Veteran also stated that he was not 
working at present, and that he had left his job as of 
December 1995, due to personal reasons.  

On September 24, 1997, the Veteran filed an informal claim 
with the RO seeking entitlement to TDIU.  On October 9, 1997, 
he submitted a formal VA Form 21-8940, Veteran's Application 
for Increased Compensation Based Upon Individual 
Unemployability.  In January 1999, the RO granted service 
connection for PTSD, rated 50 percent disabling, and 
entitlement to TDIU; each effective October 9, 1997.  In July 
1999, the RO assigned an earlier effective date of March 25, 
1997 for the award of service connection for PTSD; and 
granted an earlier effective date of September 24, 1997, for 
the award of TDIU.  The Veteran subsequently appealed the 
rating assigned for his PTSD, and the effective dates 
assigned for this condition and his TDIU rating.  

In February 2001, the RO assigned an increased schedular 
rating to 100 percent for the Veteran's PTSD, effective March 
25, 1997, based on a finding of clear and unmistakable error 
in the January 1999 rating decision.  

In March 2004, the RO found that the RO decisions dated in 
April 1993 and November 1995 did not contain clear and 
unmistakable error.  In August 2004, the Board issued a 
decision which denied an earlier effective date, prior to 
March 25, 1997, for the grant of service connection for PTSD.  
In August 2008, the Board found that there was no CUE in the 
April 1993, and November 1995 rating decisions.  The Veteran 
did not appeal that decision to the Court.  

Analysis

The Veteran was assigned a TDIU rating, effective September 
24, 1997, the date on which he filed an informal claim 
seeking entitlement to a TDIU rating, based on the fact that 
he was granted service connection for an additional 
disability of PTSD by the RO in January 1999, and that a VA 
examiner opined that the Veteran's PTSD rendered him 
unemployable.  Prior to the grant of service connection for 
PTSD, the Veteran met the minimum criteria for consideration 
of entitlement to TDIU from January 7, 1974, by virtue of 
having a combined 60 percent rating for multiple disabilities 
as the result of a single accident (all of the shell fragment 
wounds were incurred in the same incident in Vietnam).  
38 C.F.R. § 4.16(a).  However, the service-connected 
disabilities were not found to be so severe as to preclude 
substantially gainful employment by the Board in May 1980.  
Although a private doctor opined that the Veteran was 
unemployable due to low back and left shoulder problems in 
October 1992, those disabilities were not service related 
impairments, and the Veteran was denied entitlement to TDIU 
by the RO in March 1993.  The Veteran and his representative 
were notified of this decision and did not appeal.  

In September 1997, the Veteran contacted VA and requested an 
application for TDIU.  On his application for TDIU, received 
in October 1997, the Veteran reported that he was no longer 
able to deliver mail due to back and leg problems.  

By rating action in April 1998, the RO found that the Veteran 
was not unemployable due solely to his service-connected 
disabilities.  The RO noted that the VA medical records did 
not show any treatment for his service-connected 
disabilities, and that the disabilities had been essentially 
static for many years and did not cause any significant 
functional impairment.  The RO also noted that the Veteran 
was shown to have been unemployable due to a low back 
disability which was not related to his service-connected 
disabilities, and that service-connection for a back 
disability had been previously denied by the Board.  The 
Veteran disagreed with this decision, and a statement of the 
case was promulgated in May 1998.  

In June 1998 the Veteran requested to reopen his claim of 
service connection for PTSD.  Thereafter, service connection 
was established for PTSD by rating action in January 1999, 
and the Veteran was subsequently assigned a 100 percent 
schedular rating; effective from March 27, 1997.  
Parenthetically, it should be noted that the RO's assignment 
of an effective date of March 27, 1997, for the grant of 
service connection for PTSD and the assignment of a 100 
percent evaluation was earlier than that permitted by 
applicable law and regulations.  That is, VA regulations 
pertaining to reopened claims specifically provide that the 
effective date will be the date of receipt of the new claim 
or the date entitlement arose, whichever is the later.  
38 C.F.R. § 3.400(r).  There are no exceptions to this 
provision of the regulations.  See Lalonde v. West, 12 Vet. 
App. at 380 (citing Hazan v. Gober, 10 Vet. App. 511 (1997)).  
In any event, the question before the Board is whether the 
Veteran is entitled to an effective date earlier than 
September 24, 1997 for the grant of TDIU.  

A claim for TDIU, qualifies as a claim for increased 
disability compensation and is subject to the more specific 
criteria under 38 U.S.C.A. § 5110(a) and (b)(2) and 38 C.F.R. 
§ 3.400(o)(2), cited above.  Under those provisions, the 
effective date of an award of increased compensation shall be 
the earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date.  

The Board is compelled to address the questions raised by the 
Court concerning whether the statements received from the 
Veteran in August and September 1996 reasonably raised a 
claim for an increased rating or entitlement to TDIU.  In 
this case, the Board finds in the negative.  That is, even 
when coupled with the evidence of record which, at that time, 
indicated that the Veteran was unemployed due to nonservice-
connected back and left shoulder disabilities, neither 
statement suggested, implicitly or otherwise, a desire to 
pursue a claim for an increased rating or TDIU.  The 
Veteran's August 1996 statement was in response to the RO's 
letter informing him of the implementation of the November 
1995 Board decision.  It is apparent that the Veteran 
interpreted the letter as notice of a denial of his pending 
claim for an increase rating and not a new claim.  Further, 
the Veteran was notified that his letter could not be 
accepted as a notice of disagreement to the final Board 
decision.  The Veteran was informed that all VA medical 
records identified by him had been obtained and reviewed, and 
that the records failed to show any treatment for his 
service-connected disabilities.  The Veteran was also advised 
that if he had received additional treatment, he should 
provide the RO with that information.  The Veteran did not 
reply to the RO's letter, nor did he submit any additional 
evidence.  

Similarly, the September 1996 letter was in response to the 
RO's notice that a request for apportionment his VA benefits 
had been filed by a third party.  Although the Veteran 
indicated that he was unemployed, he stated that he stopped 
working for "personal reasons."  Again, the evidence of 
record at that time showed that the Veteran had been 
unemployable due to nonservice-connected disabilities since 
at least 1992.  The Veteran made no mention of his service-
connected disabilities nor did he suggest that his 
unemployment was related to his service-connected 
disabilities.  Thus, the Board can find no rational basis to 
conclude that the August or September 1996 letters were 
intended, explicitly or implicitly, as a claim for increase 
or TDIU.  See Comer v. Peake, 552 F.3d 1362 (2009).  

Next for consideration would be whether the one exception to 
the general rule governing increased rating claims is 
applicable to the facts in this case.  That is, whether it is 
"factually ascertainable" that there was an increase in the 
service-connected disabilities such that it rendered the 
Veteran unemployable within one year of receipt of his claim 
for TDIU in September 1997.  

By virtue of the 100 percent schedular evaluation for PTSD 
from March 1997, the question of whether a TDIU rating is 
warranted for the period from March 1997 and September 1997 
is moot.  See VAOPGCPREC 6-99; 64 Fed. Reg. 52,375(1999).  
Prior to that, it was not factually ascertainable that the 
Veteran was unemployable due to his service-connected 
disabilities, alone.  VA medical records dated since 
September 25, 1996, reflect treatment primarily for bilateral 
foot and low back problems.  The records do not show, 
however, any increased disability or pertinent abnormalities 
referable to his service-connected disabilities.  Thus, the 
evidence does not show that his service-connected 
disabilities precluded gainful employment.  

Here, the RO assigned an effective date of September 24, 
1997, for the grant of TDIU based on a finding that the 
Veteran's service-connected disabilities, specifically his 
PTSD, rendered him unemployable from the date of receipt of 
his claim for TDIU which, as noted above, was based on an 
effective date for the grant of service connection PTSD.  
There was no unadjudicated formal or informal claim for a 
TDIU that was pending before VA prior to the September 24, 
1997, claim.  As such, the Board concludes that an effective 
date earlier than September 24, 1997 for the award of a TDIU 
is not warranted.  Thus, the appeal must be denied.


ORDER

An effective date earlier than September 24, 1997, for a 
grant of a TDIU is denied.  


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


